DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, 16, 18-21, 24, 26 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 lines 3-6 recites “wherein optionally the first securing arrangement comprises a plurality of clipping arrangements…” which is indefinite as being optional limitation(s).  
Claim 14 line 4 recites “the second peripheral sealing channel” which is indefinite for lacking antecedent basis.  It may be due to its dependency to claim 3 which misses the “second peripheral sealing channel” observed to be claimed in preceding claims 12, 9 or 10. 
Claim 16 is indefinite for depending on indefinite claim 14.
Claim 18 last line(s) recite “the luminaire housing” which is indefinite for lacking antecedent basis, or indefinite as to be the same as or different from preceding “a control gear housing” on line 5.
Claims 19-21, 24, 26 and 28 are indefinite for depending on indefinite claim 18.
Claim 21 lines 5-9 recite “wherein optionally the housing wall portion…” which is indefinite as being optional limitation(s).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUSSELLO et al (US 2011/0141728 A1).
Regarding claim 1, RUSSELLO discloses a luminaire housing (luminaire 100 in Figs.1-3 described in ¶s0036-0043) comprising: a base component (upper housing 110) defining a first cavity (Figs.1-3 show interior space of upper housing 110 occupied by at least by LED driver 162 and 
Regarding claim 2, RUSSELLO discloses the base component (upper housing 110) comprising: a base wall (Figs.1-3 shows base wall of upper housing 110 being co-planar with wire opening 111); a first, inner peripheral wall (Fig.1 shows an inner circumferential wall below the rim edge of bottom opening lip 113 and disposed along the plurality of bosses 115 and Fig.2 showing cross-sectional continuity of the inner circumferential wall of upper housing 110 surrounding about the interior space with transformer 166) with that defines the first cavity (Figs.1-3 show interior space of upper housing 110 occupied by at least by LED driver 162 and transformer 166); and a second, outer peripheral wall (bottom opening lip 113) that surrounds the first, inner peripheral wall (Fig.1 shows an inner circumferential wall below the rim edge of bottom opening lip 113 and disposed along the plurality of bosses 115).
Regarding claim 3, RUSSELLO discloses an outer side of the intermediate plate (¶0039 describes support surface 122 with opposite surface 129) defines a first peripheral sealing channel (¶0041 describes lens attachment flange 127 surrounded by lens attachment lip 128) to accommodate a first sealing body (gasket 187 described in ¶0041) therein, the first sealing body (187) corresponding to the first seal arrangement (¶0041 describes gasket 187), with a first securing arrangement (¶0041 describes “Fasteners may be inserted through the flange of the drop lens 188 and received in corresponding apertures of the lens attachment flange 127”) being provided to releasably and sealingly secure the cover (drop lens 188) against the first sealing body (gasket 187 described in ¶0041) so as to define the sealed lighting sub-assembly (lens frame 120 described in ¶s0038-0039), with the lighting sub-assembly (120) being securable (Figs.2-3) to the base component (110) via a second securing arrangement (¶0038 describes “Fasteners may be inserted through apertures 121 and received in bosses 115 to secure lens frame 120 to top housing 110”), so as to sealingly engage the second seal arrangement (¶0038 describes gasket 117).
Regarding claim 9, RUSSELLO discloses a flange extending (Figs.1-3 shows upper housing 110 having inner circumferential recess occupied by gasket 117 having dimension defining the thickness of the recess between outer bottom opening lip 113 and inner circumferential wall that encloses inner sides of gasket 117 and partly of lip 125 of lens frame 120) adjacent between the first peripheral wall (Fig.1 shows an inner circumferential wall below the rim edge of bottom opening lip 113 and disposed along the plurality of bosses 115 and Fig.2 showing cross-sectional continuity of the inner circumferential wall of upper housing 110 surrounding about the interior space with transformer 166) and the second peripheral wall (bottom opening lip 113), the flange (recess adjacent gasket 117 along thickness dimension between outer lip 113 and inner circumferential wall) defining a second peripheral sealing channel (Figs.1-3 shows upper housing 110 having inner circumferential recess occupied by gasket 117 having dimension defining the thickness of the recess between outer bottom opening lip 113 and inner circumferential wall that encloses inner sides of gasket 117 and partly of lip 125 of lens frame 120), around the first cavity (Figs.1-3 show interior space of upper housing 110), to accommodate a second sealing body (¶0038 describes 
Regarding claim 10, RUSSELLO discloses the intermediate plate (¶0039 describes support surface 122 with opposite top surface 129) comprising: a plate portion (¶0039 describes support surface 122 with opposite top surface 129) for accommodating the lighting elements (¶0040 describe LED circuit board 152 supporting a plurality of LEDs 154); an inwardly extending peripheral ring (¶0038 describes lip 125) to abut against the second sealing body (gasket 117) provided in the second sealing channel of the flange (Figs.1-3 shows upper housing 110 having inner circumferential recess occupied by gasket 117 having dimension defining the thickness of the recess between outer bottom opening lip 113 and inner circumferential wall that encloses inner sides of gasket 117 and partly of lip 125 of lens frame 120); and a peripheral plate wall (¶0042 describes a vertical interior sidewall 132 that extends between the support surface 122 and lens retaining area 126) extending outwardly from the plate portion (¶0039 describes support surface 122 with opposite top surface 129), with the first peripheral sealing channel (¶0041 describes lens attachment flange 127 surrounded by lens attachment lip 128) being defined around the peripheral plate wall (132).
Regarding claim 14, RUSSELLO discloses the intermediate plate (¶0039 describes support surface 122 with opposite top surface 129) comprises: a plate portion (¶0039 describes support surface 122 with opposite top surface 129) for accommodating the lighting elements (¶0040 describe LED circuit board 152 supporting a plurality of LEDs 154), a peripheral portion (¶0038 describes lip 125) of which defines the second peripheral sealing channel (by lip 125 extending adjacent lip 113, where Figs.1-3 show upper housing 110 having inner circumferential recess occupied by gasket 117 having dimension defining the thickness of the recess between outer bottom opening lip 113 and inner circumferential wall that encloses inner sides of gasket 117 and partly of lip 125 of lens frame 120); and a peripheral plate wall (¶0042 describes a vertical interior sidewall 132 that extends between the support surface 122 and lens retaining area 126) extending outwardly from the plate portion (¶0039 describes support surface 122 with opposite top surface 129), the peripheral plate wall (132) defining the first peripheral sealing channel (by 


As broadly interpreted and as best understood given the indefiniteness indicated above, claims 18-21, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHONG (US 10,591,153 B2).
Regarding claim 18, ZHONG discloses a luminaire (Figs.1-4 shows a waterproof LED underground light described in column 2 lines 51-62 and marked Figures 2 and 4 below) comprising: a base component (marked Figs.2 & 4 below show bottom most base component under housing 1) comprising a base wall (indicated in marked Figs.2 & 4 below) and a body (indicated in marked Figs.2 & 4 below) fitted to the base wall, the body (indicated in marked Figs.2 & 4 below) comprising: a first, inner peripheral wall (indicated in marked Figs.2 & 4 below) that defines a first cavity (indicated in marked Figs.2 & 4 below) at a distance of the base wall, the first cavity corresponding (perspective of Fig.4 below) to a control gear housing (plate hiding groove 11) for accommodating luminaire control gear (circuit board 2); and a second outer wall (indicated in marked Figs.2 & 4 below) arranged such that the second outer wall (indicated in marked Figs.2 & 4 below) and the base wall (indicated in marked Figs.2 & 4 below) surround the first, inner peripheral wall (indicated in Figs.2 & 4 below); and a lighting sub-assembly (Figs.2-4 show housing 1) secured to the body (indicated in marked Figs.2 & 4 below) at a location outside of the first cavity (indicated in marked Figs.2 & 4 below) and so as to cover and enclose the first cavity (Fig.4), the lighting sub-assembly (1) comprising an intermediate support (col.2 lines 53-66 describe a plate placing position 12 provided with a clamping position 16) carrying lighting elements (LED light source 4 with light guide 3) and a cover (tempered glass 6 and/or surface cover 5), wherein the base wall (indicated in Figs.2 & 4 below) includes at least one mounting formation (indicated in marked Figs.2 & 4 below) outside the first cavity (indicated in marked Figs.2 & 4 below) and the lighting sub-
Dependent claims 19-21, 24 and 26 are addressed after marked drawings of Figs.2 & 4 below.

    PNG
    media_image1.png
    481
    489
    media_image1.png
    Greyscale
  


    PNG
    media_image2.png
    267
    588
    media_image2.png
    Greyscale

Regarding claim 19, ZHONG discloses the base wall (indicated in marked Figs.2 & 4 above) includes a mounting wall plate portion (same as “base wall” indicated in marked Figs.2 & 4 above) that extends away (base wall as plate portion separated by the space of cavity) from the lighting sub-assembly (Figs.2-4 show housing 1), with the mounting wall plate portion (same as “base wall” indicated in marked Figs.2 & 4 above) defining the at least one mounting formation (indicated in marked Figs.2 & 4 below) to enable the base component (indicated in marked Figs.2 & 4 below) to be mounted to the supporting structure (inherent support in an underground environment).
Regarding claim 20, ZHONG discloses the intermediate support (col.2 lines 53-66 describe a plate placing position 12 provided with a clamping position 16) comprising a plate portion (Figs.2-4 show clamping position 16 as having an upright vertical component relative to horizontal surface orientation of any of plate placing position 12 or base wall indicated in marked Figs.2 & 4 above) extending at an angle of 90º +/-30º (Figs.2-4 show clamping position 16 as having an upright vertical component relative to horizontal surface orientation, the angle there between being inherently 90 degrees of any of plate placing position 12 or base wall indicated in marked Figs.2 & 4 above) with respect to the base wall (indicated in marked Figs.2 & 4 above), said plate portion (16) carrying the lighting elements (at least LED light source 4).
Regarding claim 21, ZHONG discloses the intermediate support (col.2 lines 53-66 describe a plate placing position 12 provided with a clamping position 16) comprising a housing wall portion (col.3 lines 4-7 describes “the sealing groove 13 being located between the plate placing position 12 and the fixed side 14; the sealing groove 13 is further provided with a groove 18”) extending at an angle (Figs.3-4 show sealing groove 13 as being at least a horizontal step or ledge adjacent vertically upright clamping position 16) with respect to the plate portion (Figs.2-4 show clamping position 16 as having an upright vertical component relative to horizontal surface orientation of any of plate placing position 12 or base wall indicated in marked Figs.2 & 4 above), said housing wall portion (13, 18) being configured to form, together with the base component (indicated in marked Figs.2 & 4 above) a rear housing with an internal space (Fig.4 shows cross-sectional view of peripheral space pocket(s) between sealing groove 13 and base component) between the base wall (indicated in marked Figs.2 & 4 above) and the housing wall portion (13, 18) of the intermediate support (12, 16), wherein the following limitations being optional is opted out: wherein optionally the housing wall portion of the intermediate support of the lighting sub-assembly is configured to be reflective, and wherein optionally the rear housing formed by the base component and the housing wall portion defines an internal space extending behind the first cavity and below and/or above the first cavity.
Regarding claim 24, ZHONG discloses the intermediate support (col.2 lines 53-66 describe a plate placing position 12 provided with a clamping position 16) is secured to one or more locking formations (Fig.2 shows a top angled perspective of 4 holes between the inner peripheral wall and outer wall indicated in marked Fig.2) located in between the first inner wall (indicated in marked Figs.2 & 4 above) and the second outer wall (indicated in marked Figs.2 & 4 above), and the following limitation(s) are considered in the alternative “or” not, regarding: and/or wherein the base wall extends substantially parallel to the second outer wall.
Regarding claim 26, ZHONG discloses the lighting sub-assembly (housing 1) comprises a first seal arrangement (Figs.2 & 4 show sealing rubber ring 7) between the cover (tempered glass 6 and/or surface cover 5) and the intermediate support (12, 16) so as to define a sealed lighting sub-assembly (1); .


Allowable Subject Matter
Claims 4, 16 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 4, the luminaire housing of claim 3, wherein an inner side of the cover includes a transversely extending sealing rim arranged to abut against the first sealing body within the first peripheral sealing channel of the intermediate plate, and wherein optionally the first securing arrangement comprises a plurality of clipping arrangements comprising a plurality of downwardly extending flanges extending from the cover and a corresponding plurality of securing tabs on the intermediate plate to engage the downwardly extending flanges.
From claim 6, the luminaire housing of claim 2, wherein the second, outer peripheral wall defines a peripheral skirt that surrounds the base wall, with the first, inner peripheral wall and the second, outer peripheral wall accordingly extending away from, so as to be transverse to, the base wall, with the 
From claim 8, the luminaire housing of claim 2, wherein a flange extends between the first and second peripheral walls, the flange defining the at least one mounting formation, to enable the base component to be mounted to the supporting structure, each mounting formation comprising a mounting body defining an elongate slot to accommodate a securing member.
From claim 11, the luminaire housing of claim 2, wherein the first, inner peripheral wall and the second, outer peripheral wall are adjacent the base wall, with a plate portion of the intermediate plate of the lighting sub-assembly accordingly being at an angle to the base wall, said angle being in a range of 90º +/- 30º, with the base wall having a mounting wall plate portion that extends away from the lighting sub-assembly, with the mounting wall plate portion defining the at least one mounting formation to enable the base component to be mounted to the supporting structure.
From claim 12, the luminaire housing of claim 3, wherein the lighting sub-assembly comprises a securing frame that can be releasably secured with the first securing arrangement to the intermediate plate, with the cover comprising a planar cover plate, with the securing frame being arranged to sealingly sandwich the planar cover plate against the first sealing body arranged within the first peripheral sealing channel, with the inner side of the intermediate plate defining a second peripheral sealing channel to accommodate a second sealing body therein, the second sealing body corresponding to the second seal arrangement and being arranged to be sealingly fitted against the first, inner peripheral wall of the base component with the second securing arrangement, and wherein preferably the second securing arrangement comprises a plurality of second locking formations disposed around the inside of the second peripheral wall, the second locking formations defining apertures for receiving locking members that 
From claim 16, the luminaire housing of claim 14, wherein the intermediate plate further comprises a reflector plate that extends away from the plate portion, the reflector plate being arranged to cover at least partially the mounting wall plate portion of the base wall, and wherein preferably the reflector plate comprises a plurality of angled reflector strips and terminates in a rearwardly extending support plate that can abut against a lower end of the mounting wall plate portion of the base wall, with the mounting wall plate portion including side holding plates with inwardly turned lips to snugly accommodate the reflector plate.
From claim 28, the luminaire housing of claim 26, wherein an outer side of the intermediate support defines a first peripheral sealing channel to accommodate a first sealing body therein, the first sealing body corresponding to the first seal arrangement, with a first securing arrangement being provided to releasably and sealingly secure the cover against the first sealing body so as to define the sealed lighting sub- assembly, with the lighting sub-assembly being securable to the base component via a second securing arrangement, so as to sealingly engage the second seal arrangement.
From claim 29, a luminaire housing comprising: the flange defining at least one mounting formation, to enable the base component to be mounted to a supporting structure; and a second seal arrangement between the lighting sub-assembly and the base component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CATTONI (US 2017/0307204 A1) show contiguous housings for control and lighting.  SARGENT et al (US 2015/0351195 A1) shows a light fixture secured to a vertical wall.  WANG (US 2017/0002996 A1) shows an LED lamp assembly with reflective panels and in Figs.7-8 showing inner and outer walls to form a channel to receive rim of lens frame 70.  YASUOKA (US 2013/0051020 A1) shows a planar plural LED emitting apparatus supported by a base frame that has inner and outer peripheral walls with . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 23, 2021
AC